Decided that under the act of April 1833, (Laws •of 1833, p. 402,) a chattel mortgage must bo filed in the proper clerk’s office, unless there is an immediate delivery of the whole property embraced therein, and a continued change of possession, or the mortgage itself is absolutely and wholly void as to creditors. That a change of possession as to part of the property included in the mortgage, is not a change of possession of the things mortgaged, within the intent and meaning of the statute.
Decree of the vice chancellor affirmed with costs; upon 'the ground that the complainants have ratified the arrangement made by Griffin, by their subsequent acts, and that such subsequent ratification is equivalent to a previous authority.